DETAILED ACTION
1.	This communication is in response to application 17528715 and subsequent preliminary amendment filed on 1/7/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-7 and 9-20 (renumbered as  1-19) are allowed.



Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest store coating material information on coating material, and tactile sensation information in which the tactile sensation when each coating material is applied to the skin is recorded, the coating material information and the tactile sensation information is associated with each other; acquire search criteria for at least one of tactile sensations and textures; identify at least one tactile sensation information corresponding to the acquired search criteria; and present the coating material information associated with the identified tactile sensation information.

	With respect to claim 7 the prior art does not teach or fairly suggest a processor configured to store coating material information on coating material, and tactile sensation information in which the tactile sensation when each coating material is applied to the skin is recorded, the coating material information and the tactile sensation information is associated with each other, to acquire search criteria for at least one of tactile sensations and textures, to identify at least one tactile sensation information corresponding to the acquired search criteria, to present the coating material information associated with the identified tactile sensation information, and to output recipe information on a recipe for generating the coating material corresponding to the identified coating material information, the generator comprising a plurality of cartridges, each cartridge containing raw material of the coating material; and a controller configured to acquire recipe information from the information processing apparatus and to extract the raw materials contained in the plurality of cartridges based on the recipe information.

	With respect to claim 14 the prior art does not teach or fairly suggest storing coating material information on coating material, and tactile sensation information in which the tactile sensation when each coating material is applied to the skin is recorded, the coating material information and the tactile sensation information is associated with each other: acquiring search criteria for at least one of tactile sensations and textures, identifying at least one tactile sensation information corresponding to the acquired search criteria; and presenting the coating material information associated with the identified tactile sensation information.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 21, 2022